In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-3323
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

CHRISTIAN MENDOZA,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
              No. 04 CR 764—David H. Coar, Judge.
                          ____________
    ARGUED APRIL 19, 2006—DECIDED AUGUST 10, 2006
                     ____________


 Before COFFEY, EASTERBROOK, and MANION, Circuit
Judges.
  COFFEY, Circuit Judge. On July 18, 2005, Christian
Mendoza was sentenced to 108 months’ imprisonment for
conspiring to possess with the intent to distribute 95
kilograms of cocaine, 21 U.S.C. § 841(a)(1). On appeal, he
argues that he was entitled to a reduction in his sentence,
asserting that he was only a minor participant in a drug
conspiracy, see U.S.S.G. § 2D1.1(a)(3), § 3B1.2(b). He also
contends that he should have received a non-guidelines
sentence based on the disparity between his sentence
and that of his fellow coconspirator, Santos Fernandez
Quinonez, see 18 U.S.C. § 3553(a). Affirmed.
2                                                  No. 05-3323

                       I. BACKGROUND
   Mendoza and his codefendants—Welsi Luna-Salvador,
Canuto Payan, and Quinonez—were involved in a scheme
to transport a shipment of cocaine across the country
from San Bernadino, California to a buyer in Chicago,
Illinois known as “Alfaro.” According to Mendoza, Luna was
hired by the seller, known as “Rox,” and was responsible for
the transport of the cocaine from California to Illinois.
Luna, in turn, contracted the job of transporting the drugs
to Quinonez, a truck driver. After doing so, Luna received
a phone call from Rox, informing him of the location of the
white truck containing the shipment of cocaine. Luna
located the truck and drove it to the predetermined meeting
place in San Bernadino, California, where he turned it over
to Quinonez and Payan, who were assigned to assist
Quinonez in transferring the drugs to Illinois.1
  Upon receiving the cocaine from Luna, Quinonez and
Payan set out to transport the shipment in a semi-tractor
trailer. Just outside of St. Louis, the truck was pulled over
by Illinois State Troopers during a routine traffic stop.2
Thereafter, Quinonez and Payan consented to a search of
the vehicle and the cocaine was discovered, resulting in
the two men being placed under arrest and taken into
custody. During the course of questioning, Quinonez
and Payan admitted their involvement in the conveyance of
the drugs and agreed to cooperate with the investiga-
tion and participate in a controlled delivery of the cocaine


1
  After arriving in Chicago, Quinonez and Payan were to hand
over the drugs over to Luna, who was to make arrangements
for the final delivery to Alfaro.
2
  The traffic stop was initiated based on suspected violations of
commercial motor vehicle regulations. Specifically, the officer
observed that the vehicle’s headlamps were not functioning
and various electrical wires were unsecured.
No. 05-3323                                                  3

to Luna. While under surveillance by law enforcement
officials, Quinonez and Payan met Luna at a gas station
near Interstate 80, just outside of Chicago. It was at this
point that the two men handed the drugs over to Luna,
who, upon receipt, was arrested, taken into custody and
questioned.
  Like Quinonez and Payan, Luna admitted his involve-
ment in the drug scheme and agreed to cooperate. Pursuant
to his agreement with the officers, Luna made contact with
Alfaro, the purchaser of the drugs, and arranged for the
delivery of the shipment to Mendoza at a restaurant in
Bolingbrook, Illinois. Upon arrival at the restaurant, Luna
gave Mendoza the keys to a Lincoln Navigator containing
the cocaine. Thereafter, Mendoza drove the drug-loaded
vehicle to an apartment in Bensenville, Illinois, where, as
directed (by Alfaro), he left the vehicle in the designated
parking lot. Unfortunately for Mendoza, the police were
monitoring the entire transaction, and Mendoza was placed
under arrest as he exited the vehicle and promptly taken
into custody.
  Mendoza was subsequently charged with, and plead
guilty to, conspiring to possess with the intent to distribute
95 kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to the plea agreement, each of the parties referred
to heretofore reserved the right to argue the length of the
sentence imposed.3 At sentencing, Mendoza requested that
the trial judge reduce his offense level two points, arguing
that he was only a minor participant in the conspiracy. See
U.S.S.G § 3B1.2(b). He asserted that he was entitled to such
a reduction because his participation in the drug conspiracy
was only that of a courier and that he transported the drugs




3
    Mendoza also retained his right to appeal.
4                                                   No. 05-3323

a much shorter distance than his codefendant.4 The district
court disagreed and denied his request, finding that the
actual distance Mendoza physically transported the cocaine
was irrelevant. Rather, the district judge reasoned that
Mendoza’s prior contacts with the mastermind, Alfaro
(including his direct hiring by Alfaro) along with the fact
that he was entrusted with the task of delivering the
drugs directly to Alfaro, certainly evinced a close relation-
ship between the two and thus supported the judge’s
conclusion that Mendoza was not a minor participant.
Indeed, the court specifically noted that Mendoza had more
than a passing relationship with Alfaro, while Quinonez
and Payan were mere “intermediary couriers.” Mendoza
was sentenced to 108 months’ imprisonment to be followed
by five years’ supervised release.5
  Mendoza filed a motion on July 22, 2005 for reconsidera-
tion of his sentence in light of the disparity between his and
Quinonez’s sentences. The district judge denied Mendoza’s
motion, confirming his earlier finding that Mendoza and
Quinonez were not similarly situated based on Mendoza’s
close, personal relationship with Alfaro. Mendoza appealed
and we affirm.



4
   While the exact distance that Mendoza transported the drugs
is not explicitly referenced in the defendant’s briefs, from the
record it is clear that he transported the drugs from Bolingbrook,
IL to Bensenville, IL, a distance of approximately twenty-
five miles. See Mapquest.com, http://www.mapquest.com (last
visited July 10, 2006).
5
  On July 20, 2005, during Quinonez’s sentencing, the district
judge granted offense level reductions under § 3B1.2(b) and
§ 3E1.1, finding that Quinonez was a minor participant in the
conspiracy and furthermore that he had substantially assisted the
government in its investigation. Quinonez’s sentence was
60 months imprisonment.
No. 05-3323                                                 5

                      II. DISCUSSION
 A. MINOR PARTICIPANT REDUCTION UNDER § 3B1.2(b)
  On appeal Mendoza argues that he was not an integral
part of the drug conspiracy, but only a courier, and as such,
was entitled to a minor participant reduction under
U.S.S.G, § 3B1.2(b). In support of his argument, Mendoza
contends that “he could have been replaced by anyone old
enough to drive [a car].” He avers that this is confirmed
by the short distance he was directed to transport the
drugs, approximately twenty-five miles, as opposed to his
codefendants who drove the drugs across the country
from California to Illinois, a distance of almost 2,000 miles.
  “The district court’s determination concerning the defen-
dant’s [participation] in the offense is a finding of fact,
subject to a clearly erroneous standard of review on appeal.”
United States v. Hankton, 432 F.3d 779, 793 (7th Cir. 2005)
(internal quotation marks and citation omitted). When
seeking a minor participant classification it is the defen-
dant’s burden to demonstrate by a preponderance of the
evidence that he was “substantially less culpable” than the
other participants. See U.S.S.G. § 3B1.2(b), comment.
(n.3(A)); United States v. Corral, 324 F.3d 866, 874 (7th Cir.
2003). “Clear error exists only, after reviewing the evidence,
we are left with a definite and firm conviction that a
mistake has been committed,” United States v. Arocho, 305
F.3d 627, 641 (7th Cir. 2002), and we will rarely reverse a
district court’s denial of a petitioner’s request for a minor
participant reduction. See United States v. Rodriguez-
Cardenas, 362 F.3d 958, 959 (7th Cir. 2004) (citing Corral,
324 F.3d at 874; Arocho, 305 F.3d at 641; United States v.
Castillo, 148 F.3d 770, 776 (7th Cir. 1998); cf. United States
v. Hunte, 196 F.3d 687, 694-95 (7th Cir. 1999)).
  We have previously discussed the unique and essential
role couriers play in drug conspiracies:
6                                                No. 05-3323

    couriers are an indispensable part of drug dealing
    networks. Without somebody to take the drugs across the
    border, the drugs will never reach their illicit market. .
    . . [E]ven if the defendant were purely a courier having
    no knowledge of the other aspects of the drug-dealing
    operation, the defendant might nonetheless be a highly
    culpable participant in the operation. A courier who
    willingly undertakes illegal transit without asking many
    questions is especially valuable to a criminal organiza-
    tion. When police apprehend[ ] a studiously ignorant
    courier, the organization can rest comfortably, knowing
    that its other operations remain hidden from the law.
United States v. Osborne, 931 F.2d 1139, 1158 (7th Cir.
1991) (emphasis in original) (quoting United States v.
Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989), cert. denied,
495 U.S. 923, 110 S.Ct. 1957, 109 L.Ed.2d 319 (1990)). See
also United States v. Nobles, 69 F.3d 172, 184 (7th Cir.
1995) (concluding that couriers are “crucial to the success of
a drug trafficking operation.”). “The mere fact that a
defendant is a courier in a drug-smuggling operation does
not entitle that defendant to be classified as a minimal
participant.” See Osborne, 931 F.2d at 1158 (quoting United
States v. Calderon-Porras, 911 F.2d 421, 423-24 (10th Cir.
1990)) (internal quotations omitted).
  In his brief, Mendoza acknowledges our precedent; but in
spite of this, he argues that since he transported the drugs
a far shorter distance than his codefendants he was only a
minor participant in the conspiracy. We disagree.
  The distance each member of a drug conspiracy trans-
ports the drugs is not per se indicative of his level of
involvement in the conspiracy. See United States v. John-
son, 248 F.3d 655, 666 (7th Cir. 2001) (stating that “deter-
mining one’s role in the offense is a fact-based inquiry”); see
also United States v. Garcia, 920 F.2d 153, 155 (2d Cir.
1990) (noting that “the culpability of a defendant courier
No. 05-3323                                                   7

must depend necessarily on [several] factors”). Instead, an
examination of each codefendant’s total role in the criminal
offense provides a much more thorough insight into their
responsibility as well as position in the conspiracy and,
indeed, is required under the guidelines. See § 3B1.2. One
of the factors that sentencing judges should examine while
assessing a defendant’s role in a criminal enterprise is the
defendant’s relationship with the enterprise’s principal
members. See United States v. Shonubi, 988 F.2d 84, 90 (2d
Cir. 1993) (stating that “[a] sentencing court’s assessment
of the defendant’s role in criminal activity is highly fact-
specific and depends on [among other things] the nature of
the defendant’s relationship to other participants”); see also
United States v. Stephenson, 53 F.3d 836, 850 (7th Cir.
1995) (discussing the defendant’s “intimate knowledge of
[the conspiracy’s] inner workings” when reviewing the
district court’s denial of a mitigating role reduction), and id.
(noting that the defendant was “aware of the magnitude as
well as the other participants in the conspiracy” when
assessing his role in the conspiracy).
   In denying Mendoza’s request for a minor participant
reduction under § 3B1.2(b), the district judge found that
Mendoza’s prior personal relationship with Alfaro, the
buyer, was most relevant. If Alfaro did not have the utmost
trust and confidence in Mendoza’s ability to protect his
(Alfaro’s) identity and avoid detection by authorities, he
would not have entrusted Mendoza with the responsibility
for the final delivery of the drugs. Thus, Mendoza’s duty
was not simply to transport the cocaine. He was also trusted
with the important job of insulating Alfaro from the author-
ities and protecting Alfaro’s identity from both law enforce-
ment and other members of the conspiracy that might
implicate him (Alfaro). Consequently, it is no surprise that
when examining Mendoza’s role in the conspiracy, the
sentencing judge found Mendoza’s relationship with Alfaro
to be of great relevance. See Tolson, 988 F.2d at 1504
8                                                 No. 05-3323

(noting that federal judges, “whether they are in the trial or
appellate system, do not operate in a vacuum, shielded from
knowledge of drug operations in the real world[,]” and thus
take into consideration and rely on their vast knowledge of
organized criminal activity when imposing sentence).
  Because Mendoza has failed to establish that he played a
minor role in the conspiracy, it was not error for the judge
to deny him a reduction under § 3B1.2(b).


     B. REASONABLENESS OF MENDOZA’S SENTENCE
  Mendoza next challenges the reasonableness of his
sentence, under Booker, arguing that he should have
received a non-guidelines sentence due the unwarranted
sentence disparity between himself and his codefendant,
Quinonez. See United States v. Booker, 125 S.Ct. 738 (2005);
18 U.S.C. § 3553(a). Essentially Mendoza argues that
because he and Quinonez were similarly situated in the
drug conspiracy, his sentence should have been no greater
than that of Quinonez. We disagree.
  Mendoza’s sentence was within a properly calculated
guideline range, and is thus entitled to a presumption of
reasonableness. United States v. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005). “[Mendoza] can rebut this presumption
only by demonstrating that his . . . sentence is unreasonable
when measured against the factors set forth in § 3553(a).”
Id. He has failed to do so.
  While 18 U.S.C. § 3553(a) mandates that courts are to
avoid unwarranted sentence disparity among similarly
situated defendants. Disparity in sentences among defen-
dants for the violation of the same statute is only warranted
when the facts of a surrounding a crime6 demonstrate to the



6
  Including their prior criminal records and/or their respective
degrees of cooperation with the government.
No. 05-3323                                                 9

sentencing judge that one defendant should receive a
greater or lesser sentence based on the circumstances of
that particular case. See United States v. Boscarino, 437
F.3d 634, 638 (7th Cir. 2006), petition for cert. filed, (U.S.
Apr. 27, 2006) (No. 05-1379); United States v. Newsom, 428
F.3d 685, 689 (7th Cir. 2005), cert. denied, 126 S.Ct. 1455
(2006). Despite Mendoza’s assertion to the contrary, the
judge found and clearly explained that Mendoza and
Quinonez were not similarly situated. We agree.
  As stated at length above, the district judge found that
Mendoza had a closer relationship with Alfaro, the pur-
chaser and thus a principal member of the conspiracy, than
did Quinonez. In making that determination, the judge
specifically mentioned Mendoza’s prior personal contacts
and dealings with Alfaro and that Mendoza was entrusted
with making the final delivery of the drugs to Alfaro. On
the other hand, there was no evidence that Quinonez ever
had any contact or prior dealings with Alfaro or the conspir-
acy’s other principal member, Rox. Moreover, the record
also reflects that Mendoza’s degree of cooperation with the
government was less than that of Quinonez, who the
government advocated was entitled to a reduction based on
his substantial assistance.
  The disparity between Mendoza’s and Quinonez’s sen-
tences, based on the record before us, is both warranted and
reasonable.
                                                  AFFIRMED.
10                                        No. 05-3323

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—8-10-06